

114 S1521 IS: Charity Care Expansion Act of 2015
U.S. Senate
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1521IN THE SENATE OF THE UNITED STATESJune 4, 2015Mr. Scott introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase access for the uninsured to high quality
			 physician care.
	
 1.Short titleThis Act may be cited as the Charity Care Expansion Act of 2015.
		2.Physician charity
			 care deduction
			(a)In
 generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					199A.Physician
				charity care
						(a)In
 generalIn the case of a physician, there shall be allowed as a deduction for the taxable year an amount equal to the amount such physician would have otherwise charged for qualified charity care provided by such physician during the taxable year.
						(b)Qualified
 charity careFor purposes of this section— (1)Qualified charity careThe term qualified charity care means physicians’ services (as defined in section 1861(q) of the Social Security Act (42 U.S.C. 1395x(q))) provided on a volunteer or pro bono basis through a qualifying arrangement.
 (2)PhysicianThe term physician has the meaning given to such term in section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)).
 (3)Qualifying arrangementThe term qualifying arrangement means an agreement or contract to provide physicians' services on a volunteer or pro bono basis which is entered into—
 (A)between the physician and a health care clinic or other organization providing health care which is targeted to serve underserved or low-income individuals, and
 (B)before the date the services are provided. (c)Limitations (1)Service charge limitationThe amount determined under subsection (a) with respect to any services shall not exceed the medicare economic index (referred to in the fourth sentence of section 1842(b)(3) of the Social Security Act (42 U.S.C. 1395u(b)(3)) applicable to the services provided. In the case of physicians’ services to which the medicare economic index is not applicable, the Secretary, in consultation with the Secretary of Health and Human Services, shall use data on uncompensated care for purposes of the limitation under subparagraph (B), and may adjust such data so as to be an appropriate proxy, including a downward adjustment to eliminate bad debt data from uncompensated care data.
							(2)Overall
 limitationThe amount allowed as a deduction under subsection (a) for any taxable year shall not exceed an amount equal to—
 (A)10 percent of the gross income of the taxpayer for the taxable year derived from the taxpayer’s provision of physicians’ services (as defined in section 1861(q) of the Social Security Act (42 U.S.C. 1395x(q))), or
 (B)in the case of a physician who does not have income for the taxable year derived from the provision of physicians' services, $10,000.
 (3)Exclusion for services with respect to which any reimbursement is receivedPhysicians' services shall not be treated as qualified charity care under subsection (b) if a physician receives any reimbursement, including payment at a partial or discounted rate, for such services..
			(b)Clerical
 amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:
				Sec. 199A. Physician charity
				care..
			(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
 3.Preventive health and health services block grantPart A of title XIX of the Public Health Service Act (42 U.S.C. 300w et seq.) is repealed.